Citation Nr: 1731361	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD, adjustment disorder, depression, and anxiety.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1986 to December 1991, to include service in Operation Desert Shield/Desert Storm.  He had subsequent inactive service in the reserve components.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in April 2017.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required, and the case is REMANDED for the following action:

1.  Obtain all outstanding VA mental health treatment records, from 2009 to the present, for the Veteran, including from any appropriate "Vet Center" facilities and any clinical social work/counseling assessments conducted by such a facility.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the etiology of any currently present mental health disorder to include posttraumatic stress disorder (PTSD, adjustment disorder, depression, and anxiety. The examiner must respond to these questions:   

*Does the Veteran currently experience a mental health disability, to include posttraumatic stress disorder (PTSD, adjustment disorder, depression, and anxiety?  

*If no current disability is present, did the Veteran EVER experience a psychiatric disability since June 2009 which has since fully resolved?  

*The examiner is to specifically note diagnoses of adjustment disorder, depression, and anxiety dating back to August 2009.  

*If a current disorder is present (or, if a disorder was present during the course of the appeal but has since resolved), the examiner is to opine as to if it was caused by the Veteran's military service. 

*The examiner should note that the Veteran has confirmed service supporting combat operations as a member of the Army's Engineer Branch during the first Persian Gulf War.  The Veteran's DD Form 214 confirms Southwest Asia service from October 1990 to May 1991 (Operation Desert Shield/Desert Storm), and his reports of serving in Saudi Arabia and Iraq are credible.  

*The Veteran's assertions regarding witnessing Scud missile explosions and the hearing of small arms fire are to be considered as credible given the circumstances of his service.  

*The Veteran's reports of having to don chemical attack protective gear and report to bunkers during periods of heightened awareness as due to Iraqi missile attacks (i.e. to put on protective garments used in the event of a chemical weapons attack and seek shelter due to the threat of such attacks) are to be considered credible given the circumstances of his service.  

*The Veteran's reports of witnessing dead bodies while performing road work in the Iraqi desert, without infantry/military police support, are to be considered as consistent with the circumstances of service rendered during Operation Desert Storm.  

*The Veteran's report of learning of the deaths of two comrades during combat operations in Operation Desert Storm (though not directly in his unit and not expressly witnessed) are to be considered as credible given the circumstances of his service.

*The mere fact that a combat decoration is not present in the service personnel records should not, in itself, weigh against the Veteran in discussing his military history in a combat environment in the medical context.    

*The examiner should note that the circumstances of the Veteran's service present a situation in which a credible fear of enemy attack would likely be present.  The examiner must expressly note as to if any current psychiatric disability had causal origins with such a fear experienced during military service.  

ALL CONCLUSIONS MUST BE SUPPORTED WITH APPROPRIATE EXPLANATIONS, AND THE EXAMINER IS INFORMED THAT A LACK OF DOCUMENTATION IN SERVICE TREATMENT RECORDS, IN AND OF ITSELF, DOES NOT PROVIDE AN ADEQUATE BASIS ON WHICH TO REST A MEDICAL OPINION.  

3.  Following the above-directed development, re-adjudicate the claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




